DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
2.	This communication is responsive to Application No. 16/837,428 filed on April 01, 2020. Claims 1-5 are subject to examination.

Claim Objections
3.	Following claims are objected to because of the following informalities:
	in claim 2 line 1 “parameters the debutanizer” should be replaced with “parameters of the debutanizer”; and
in claim 4 line 2 “comprises calculating” should be replaced with “comprise calculating”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 1 recites “the process parameters” (line 19). It is not clear whether said “process parameters” is referring to “vector of process parameters” (line 14) or “vectors of process parameters” (line 2). Hence, renders claim 1 and its dependent claims indefinite.

Reason for Allowance
6.	Regarding claim 1, Xiong (US 2017/0061305 A1) teaches in Figure 1 a soft sensor modeling utilizing Gaussian process regression. Han (US 2012/0143795 A1) teaches in Figure 3 learning based detection. Kowalczyk (US 2008/0027886 A1) teaches in Figure 2 learning and anti-learning data sets. However, prior art of record fails to disclose the steps of obtaining/s selecting, pairing, calculating and/or adjusting as set forth in the claim. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633